Citation Nr: 0201557	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  99-17 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for muscle and joint 
pain, including due to undiagnosed illness. 

2.  Entitlement to service connection for insomnia including 
complaints of sleep disturbance, nervousness, intolerance to 
noises, forgetfulness, and headaches; including due to 
undiagnosed illness. 

3.  Entitlement to service connection for positive PPD 
(purified protein derivative), including due to undiagnosed 
illness. 

4.  Entitlement to service connection for sinusitis, 
including due to undiagnosed illness. 

5.  Entitlement to service connection for tinea versicolor, 
including due to undiagnosed illness. 

6.  Entitlement to service connection for poor vision, 
including due to undiagnosed illness. 


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1991.  
Service records show that for most of this time he served in 
the Desert Shield/Storm area of responsibility during the 
Persian Gulf War, with service in Southwest Asia from 
February to April 1991.  See 38 C.F.R. §§ 3.2(i), 3.317(d) 
(2001).  He also has service in the United States Army 
Reserves (USAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefits sought on appeal.   


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims 
and all relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The evidence does not show that the veteran has exhibited 
any objective indications of chronic disability manifested by 
muscle and joint pain.

3.  Insomnia, including complaints of sleep disturbance, 
nervousness, intolerance to noises, forgetfulness, and 
headaches, is not shown to be of service origin or otherwise 
related to service, including service in the Persian Gulf War 
as due to an undiagnosed illness.

4.  The medical evidence of record does not confirm the 
presence of any current symptomatology associated with a 
positive PPD (purified protein derivative) which could be 
linked to service, including service in the Persian Gulf War 
as due to an undiagnosed illness.

5.  Sinusitis is not shown to be of service origin or 
otherwise related to service, including service in the 
Persian Gulf War as due to an undiagnosed illness.

6.  Tinea versicolor is not shown to be of service origin or 
otherwise related to service, including service in the 
Persian Gulf War as due to an undiagnosed illness.

7.  The medical evidence of record does not confirm the 
presence of a current poor vision disability linked to 
service, including service in the Persian Gulf War as due to 
an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A disability manifested by muscle and joint pain was not 
incurred in service or due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Insomnia, including complaints of sleep disturbance, 
nervousness, intolerance to noises, forgetfulness and 
headaches, was not incurred in service or due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Chronic disability associated with a positive PPD was not 
incurred in service or due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Sinusitis was not incurred in service or due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

5.  Tinea versicolor was not incurred in service or due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  A poor vision disability was not incurred in service or 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Furthermore, assistance shall include providing a medical 
examination or obtaining a medical opinion when these are 
necessary to make a decision on a claim.  However, such 
assistance is not mandated unless there is (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
evidence indicating that a disability or symptoms may be 
associated with the claimant's active service.  See 38 
U.S.C.A. §§ 5103A (West Supp. 2001).

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  The record contains the veteran's 
service records, post-service VA treatment reports, reports 
of VA examinations and statements from the veteran.  

Additionally, the veteran has clearly been apprised of the 
evidence needed to substantiate his claims, including 
correspondence of October 1996, the August 1999 Statement of 
the Case and the notification letter to the veteran in August 
2001.  All of these notifications were issued during the 
pendency of the claim or subsequent appeal.  The veteran has 
been afforded ample opportunity to present evidence and 
argument in support of his claims.  Accordingly, the VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and the Board 
will proceed to a decision on the merits.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For claims involving Persian Gulf veterans, a claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence: (1) that he or she 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 66 Fed. Reg. 56,614 - 56615 
(2001) (interim final rule amending 38 C.F.R. § 
3.317(a)(1)(i) effective November 9, 2001); Neumann v. West, 
14 Vet. App. 12 (2000).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(2-5) 
(2001).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid: 
(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The medical evidence in this case includes service medical 
records, VA treatment records and reports of several VA 
examinations conducted from 1996 to 1997.  Review of the 
veteran's service medical records show no record of treatment 
for pertinent complaints during the veteran's period of 
active service.  During an April 1991 ETS (expiration of term 
of service) examination at the end of his period of active 
service, the veteran stated that he was in good health; and 
had no active health problems and no change in health since 
activation except for some recurrent thoughts and dreams 
regarding the action in Iraq.  He reported no frequent 
trouble sleeping, no depression or excessive worry, no loss 
of memory or amnesia, and no nervous trouble of any sort.  He 
reported no other relevant complaints.  On examination the 
relevant clinical evaluations were all normal.  Distant and 
near vision were found to be 20/20 for both eyes.  

During a June 1994 Persian Gulf War examination, the veteran 
reported complaints including forgetfulness, nasal discharge 
and positive PPD.  The examination report contains findings 
of no neurological deficits; lungs were clear to 
auscultation; and no shortness of breath.  The examination 
report contains an assessment of sinusitis.

During a February 1996 VA general examination, the veteran 
complained of joint and muscle pains, headaches and sleep 
disturbance.  He complained of on and off pain in the joints 
involving chiefly the elbows, wrists, finger joints and 
knees.  He also complained of experiencing poor sleep; 
frequent headaches, which involved the left hemicranium and 
were throbbing in nature; nervousness and intolerance to 
noises; and poor vision.  On examination, there were no 
abnormal findings with respect to the musculoskeletal system.  
Examination of the respiratory system resulted in findings 
that the lungs were clear to auscultation.  There was no 
septal deviations.  With respect to the nervous system, the 
veteran had normal deep tendon reflexes, no Babinski, 
negative Romberg sign, and no sensorimotor deficit.  The 
veteran was alert, coherent, relevant, well-oriented without 
signs of tension.  The examination report contains diagnoses 
of tensional headaches with insomnia; and arthritis, 
generalized, by history.

A February 1996 VA mental disorders examination report shows 
that the veteran indicated that he was only treated for nasal 
congestion while in Saudi Arabia during the Persian Gulf War.  
He reported that since he came back from the Persian Gulf he 
had noticed on and off symptoms of joint pains, which 
disappeared when he took Tylenol.  He complained of having 
poor sleep at night and of forgetfulness.  During 
examination, the veteran was somewhat tense but was in good 
contact with reality.  He had no abnormal tremors, tics or 
mannerisms; and his responses were relevant, coherent and 
logical.  He showed no delusions, hallucinations, or 
homicidal or suicidal ideas.  He was well-oriented in person, 
place and time.  His memory was preserved and his 
intellectual functioning was adequate.  His judgment was 
maintained and insight was superficial.  The examination 
report contains a diagnosis of no specific mental disorder.

The report of an October 1997 VA miscellaneous neurological 
disorders examination shows complaints of headaches for the 
previous two to three years, which interfered with his sleep.  
He also complained of insomnia for which he was taking 
Prozac.  The veteran also described another type of headache, 
which was localized on the posterior of the head area, 
radiating down to the neck.  The veteran also complained of 
easy forgetfulness, especially for recent events.  After 
examination the diagnosis was headaches.  

During an October 1997 VA joints examination, the veteran 
reported that he had not gone to sick call for muscle or 
joint pain while in active service during Desert Storm.  
Presently he had complaints of occasional burning sensation 
on the face and all the body, like a flue-like syndrome 
associated with joint pain and muscle pain.  This occurred 
every three weeks, lasting from 4 to 5 days and subsiding 
spontaneously.  On examination of the joints of the upper and 
lower extremities, there was no swelling or deformities; no 
subluxation instability, non-union, loose motion or mal 
union; and no crepitation or tenderness to palpation.  There 
was no muscle atrophy and muscle strength was normal in the 
upper and lower extremities.  The veteran had full and 
complete range of motion in all upper and lower extremity 
joints.  There was no objective evidence of pain on motion on 
any movement of all upper and lower extremity joints.  The 
report contains a diagnosis of negative musculoskeletal joint 
and muscle examination in the arms and legs.

During an October 1997 VA mental disorders examination the 
veteran complained that he basically did not sleep and stayed 
awake at night, causing him to fall asleep during the day.  
He also complained of losing concentration easily and of 
forgetfulness.  He also complained of being easily irritated.  
During examination the examiner made findings including that 
memory was adequate.  A final diagnosis was deferred pending 
receipt of requested medical records. 

In a December 1997 VA mental disorders examination report, 
the examiner from the October 1997 mental disorders 
examination noted that records received had been examined.  
The examiner stated that the veteran's symptoms were mostly 
of sleep problems; and that the other symptoms, irritability, 
diminished concentration, daytime somnolence, etc., were a 
consequence of this.  On that basis, the examiner made a 
final diagnosis of primary insomnia.      

In a December 1997 VA miscellaneous neurological disorders 
examination report, the examiner from the October 1997 
miscellaneous neurological disorders examination opined that 
the veteran's headaches were considered to represent a 
disability of unknown etiology.

VA treatment records from 1994 through 1998 show that the 
veteran has been treated for various complaints.  These 
records include complaints of painful body and joint pain, 
anxiety, restlessness, insomnia, irritability and sleep 
disturbance, general malaise, forgetting things, intolerance 
to noise and people, itching and inguinal rash.  These 
records contain various related diagnostic impressions and 
assessments including insomnia, PPD positive, tinea 
versicolor, tinea cruris, chronic anxiety, anxiety and 
depression with insomnia, dysthymic disorder, and adjustment 
disorder with depressed mood. 

The Board has considered the evidence of record as to whether 
the claimed disabilities, including as due to undiagnosed 
illness, are related to the veteran's service.  The 
preponderance of the evidence is against the veteran's claims 
that any of these claimed disabilities are linked to service, 
any incident of service, or an undiagnosed illness as 
contemplated under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317.

Generally, the evidence of record does not show any 
complaints, treatment or findings during service for any of 
the claimed symptomatology/disorders.  Medical evidence 
referable to the claimed disabilities is not shown prior to 
1994.  

Muscle and Joint Pain

Regarding the muscle and joint pain claim, the February 1996 
VA general examination was the first record showing 
complaints of joint and muscle pains.  The diagnosis at that 
time was generalized arthritis by history.  However, an 
arthritis disorder has not been confirmed by any diagnostic 
studies, and subsequent October 1997 VA joints examination 
made a diagnosis of negative musculoskeletal joint and muscle 
examination in the arms and legs.  Moreover, as shown by 
findings on examination in October 1997, no pertinent 
abnormal findings were made to indicate  objective evidence 
of a chronic disability involving muscle and joint pain.  
None of the rest of the record shows objective indications of 
chronic disability manifested by muscle and joint pain as due 
to an undiagnosed illness.  Thus despite such claim there is 
no objective evidence of associated chronic disability.  
Further, there is no present diagnosis of any disability 
associated with the claimed muscle and joint pain.  
 
Insomnia Including Complaints of Sleep Disturbance, 
Nervousness, Intolerance to Noises, Forgetfulness, and 
Headaches

Regarding the claim for service connection for insomnia and 
related complaints, medical evidence of record contains 
diagnoses of insomnia and headaches.  The veteran has been 
diagnosed with tensional headaches with insomnia.  He has 
also been diagnosed with primary insomnia, which the examiner 
in December 1997 found was etiologically related to symptoms 
of irritability, diminished concentration, daytime 
somnolence, and forgetfulness.  Furthermore, a July 1997 VA 
mental health care consultation sheet shows an assessment of 
anxiety and depression, which was associated with complaints 
at that time of anxiety, irritability and sleep disturbance.  
Based on the foregoing, with respect to the claimed insomnia 
including complaints of sleep disturbance, nervousness, 
intolerance to noises, forgetfulness, and headaches, the 
Board finds that this claimed symptomatology has been 
attributed to known clinical diagnoses and are not shown to 
be the manifestations of an undiagnosed illness.  Thus, 38 
C.F.R. § 3.317 is not for application in this instance since 
diagnoses have been made. 

Further there are no opinions or other competent evidence to 
etiologically link the claimed symptomatology to service 
otherwise.  There are no service medical records showing 
treatment for any pertinent complaints.  During his April 
1991 ETS examination, the veteran reported complaints of 
recurrent thoughts and dreams regarding action in Iraq.  
However, he also reported that he did not have frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or nervous trouble of any sort.  The psychiatric 
evaluation at that time was normal.  

The first evidence referable to the claimed insomnia and 
related complaints is in June 1994 when the veteran listed 
forgetfulness as a complaint during his Persian Gulf War 
examination.  However, the competent medical evidence since 
service contains no opinion or other evidence that the 
veteran's claimed insomnia or related complaints are related 
directly to service, including as related to the noted 
complaints in April 1991. 

Positive PPD (Purified Protein Derivative)

With regard to the claimed Positive PPD test results, the 
Board initially notes that a positive PPD test is not itself 
a disability, rather it is a finding on a laboratory 
tuberculin test used in the diagnosis of tuberculosis; 
purified protein derivative examination is used to test for 
exposure to Mycobacterium tuberculosis.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).

A March 1994 VA medical certificate contains complaints of 
general malaise and a diagnostic impression of positive PPD.  
During a June 1994 Persian Gulf War examination, the veteran 
reported having a positive PPD.  At that time, no referable 
diagnosis was made.  Although there is a finding of positive 
PPD, there is no evidence that the veteran actually had 
objective indications of a chronic disability associated with 
the positive PPD.  Nor is there a diagnosis referable to 
tuberculosis.  Although the veteran complained of general 
malaise in March 1994, chest X-ray examination in April and 
June 1994 was normal.  During the February 1996 VA general 
examination, the chest was clear to auscultation.    

While there is a diagnostic impression of positive PPD, there 
is no medical opinion to link that finding to the veteran's 
Gulf War service, and the medical records are negative for 
any complaints, finding or diagnosis of tuberculosis or other 
disability related to the positive test results.  Records 
include that pertaining to chest x-rays which were 
interpreted as negative or normal.  There are no records 
indicating that the veteran has undergone therapy following a 
positive tuberculin test.  As noted previously, there is no 
evidence of tuberculosis or any other disability associated 
with a positive PPD test.  The Board also notes that a 
positive PPD test is not itself a disability, rather it is a 
finding on a laboratory test used in the diagnosis of 
tuberculosis.

Based on the foregoing, the Board concludes that the veteran 
has not established the objective indications necessary for 
service connection for a disease manifested by a positive PPD 
examination, claimed as a chronic disability resulting from 
an undiagnosed illness.  Nor has a disease entity been 
diagnosed and etiologically related to service otherwise.  In 
sum, there is no competent medical evidence either in service 
or thereafter, of tuberculosis or any respiratory or other 
disability associated with the positive PPD test.  

Sinusitis

Service connection for sinusitis is not justified under 38 
C.F.R. § 3.317 (2001).  In this instance, the veteran does 
not have a disability due to an undiagnosed illness; rather, 
he has been diagnosed with sinusitis.  Thus, 38 C.F.R. § 
3.317 is not for application in this instance since a 
diagnosis has been made. 

The Board notes that there were no complaints of sinusitis 
made during service.  The first medical evidence referable to 
sinusitis was made during the veteran's June 1994 Persian 
Gulf War examination.  The record does not contain any 
medical opinion or other evidence to relate the diagnosis of 
sinusitis to service.    

Tinea Versicolor

The veteran claims entitlement to service connection for 
tinea versicolor, including as due to undiagnosed illness.  
VA clinical records beginning in 1996 have recorded 
complaints of rash, with alternative diagnostic impressions 
including tinea versicolor and tinea cruris.  Regardless of 
which skin disorder the veteran suffers from, this evidence 
demonstrates that the symptoms of a skin rash have been 
attributed to known, clinical diagnoses.  In other words, the 
veteran has not submitted evidence that his skin rash 
symptoms, claimed as tinea versicolor, are the manifestations 
of an undiagnosed illness.  Thus, 38 C.F.R. § 3.317 is not 
for application in this instance since a diagnosis has been 
made. 

The service medical records are silent for any complaints or 
clinical findings pertaining to a skin disorder.  There is no 
medical documentation showing that the veteran had a skin 
disorder claimed as tinea versicolor prior to the late 
1990's, several years after he was separated from service.  
Thus, the probative evidence does not show a chronic disease 
in service, a showing of continuity of symptoms after 
discharge, or a nexus between an in-service disease or injury 
and the current medical diagnosis.  Hickson, 12 Vet. App. at 
253; 38 C.F.R. § 3.303.  

Poor Vision

Regarding the claim for service connection for poor vision, 
service medical records do not document any referable 
complaints or treatment during service.  During his April 
1991 ETS examination, he made no complaints of any eye 
trouble; and on examination, evaluation of the eyes was 
normal and vision was 20/20 for both distant and near vision, 
bilaterally.  

Subsequently after service, there has been no competent 
medical evidence of any disability manifested by poor vision.  
Although during the February 1996 VA examination the veteran 
complained of poor vision requiring reading glasses, 
examination of the eyes resulted in no abnormal findings and 
no referable diagnosis.  Subsequent medical evidence of 
record shows no other complaints, or findings to establish 
that the veteran has any present poor vision or other eye 
disorder.  Further, there are no objective indications of any 
poor vision or other eye disorder claimed as a chronic 
disability resulting from an undiagnosed illness.

Conclusion

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for the claimed disorders 
or symptomatology.  Therefore, entitlement to service 
connection as disability due to undiagnosed illness, or as 
otherwise etiologically related to service, must be denied.  
While the veteran may believe that he has the claimed 
disorders or symptomatology, and that these are related to 
service including as due to an undiagnosed illness, as a 
layman without medical expertise or training, he is not 
competent to render an opinion on a medical matter, such as 
the diagnosis of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  


ORDER

Service connection for muscle and joint pain, is denied.

Service connection for insomnia including complaints of sleep 
disturbance, nervousness, intolerance to noises, 
forgetfulness, and headaches, is denied.

Service connection for positive PPD (purified protein 
derivative), is denied.

Service connection for sinusitis, is denied.


Service connection for tinea versicolor, is denied.

Service connection for poor vision, is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


